USCA11 Case: 21-12850        Date Filed: 03/04/2022    Page: 1 of 15




                                              [DO NOT PUBLISH]
                              In the
         United States Court of Appeals
                   For the Eleventh Circuit

                     ____________________

                           No. 21-12850
                     Non-Argument Calendar
                     ____________________

PAULETTE E. RAKESTRAW,
On behalf of herself and all persons similarly situated,
                                                 Plaintiff-Appellant,
versus
NATIONSTAR MORTGAGE, LLC,


                                         Defendant-Appellee.
                     ____________________

           Appeal from the United States District Court
              for the Northern District of Georgia
              D.C. Docket No. 1:18-cv-03144-ELR
                    ____________________
USCA11 Case: 21-12850       Date Filed: 03/04/2022    Page: 2 of 15




2                      Opinion of the Court                21-12850


Before JORDAN, BRANCH, and BRASHER, Circuit Judges.
PER CURIAM:
       In this purported class action, Paulette E. Rakestraw asserts
a single claim against Nationstar Mortgage LLC (“Nationstar”), the
servicer of her home mortgage, under the Real Estate Settlement
Procedures Act (“RESPA”), 12 U.S.C. § 2605, et seq. RESPA,
among other things, requires that loan servicers provide
information to borrowers about their loans upon written request.
Rakestraw alleges that Nationstar’s “incomprehensible” responses
to her requests for information did not comply with RESPA’s
requirements. The district court granted summary judgment to
Nationstar, finding its responses to Rakestraw’s requests for
information adequate, and that, regardless, Rakestraw failed to
show actual damages—a required element of a RESPA claim. After
careful review, we agree that Nationstar’s responses complied with
RESPA and affirm.
                       I.     Factual Background
      In April 2004, Rakestraw obtained a loan to purchase a home
in Hiram, Georgia. From April 2004 to April 2013, Countrywide
Home Loans and Bank of America serviced Rakestraw’s loan. On
April 1, 2013, servicing of the loan transferred from Bank of
America to Nationstar.
      On November 28, 2017, Nationstar received a letter from
Rakestraw requesting
USCA11 Case: 21-12850          Date Filed: 03/04/2022       Page: 3 of 15




21-12850                 Opinion of the Court                            3

              1) [A] [c]omplete payment history that
              includes an explanation and breakdown of all
              charges and credits applied during the life of
              the loan dating back to 2003 [sic], the
              origination of the loan. 2) A certified copy of
              the original note in its current condition/state.
              3) A signed affidavit from someone in the
              company stating that the note is the original,
              not a scanned copy.
All parties agree that this letter constituted a qualified written
request (“QWR”) under RESPA, even though it only requested
information and did not assert any errors relating to Nationstar’s
servicing of Rakestraw’s loan.1
       Two days later, Nationstar responded to the November
2017 QWR. It provided Rakestraw with a copy of transaction
histories covering the entire life of the loan up until that date.
Nationstar also sent Rakestraw a copy of the note and security
instrument. Nationstar also informed Rakestraw that it could not
provide her with a certified copy of the Note and signed affidavit
until the loan was paid in full, informed her of the location of the




1 Section 2605 contemplates two types of QWRs—one providing a notice of
an error and the other simply requesting information. A QWR asserting an
error under RESPA triggers slightly different requirements than those
triggered by a QWR requesting information. Compare 12 C.F.R. § 1024.35(e)
(outlining a mortgage servicer’s obligations in response to a QWR providing
notice of an alleged error) with 12 C.F.R. § 1024.36 (d) (providing the
requirements for responding to a QWR that requests information).
USCA11 Case: 21-12850           Date Filed: 03/04/2022        Page: 4 of 15




4                         Opinion of the Court                     21-12850

originals, and gave her a name and contact information for further
assistance. 2
       Then on April 16, 2018, Rakestraw sent a second QWR to
Nationstar requesting information but, again, not identifying any
errors. This time, however, Rakestraw asked for “an explanation
and detailed breakdown of all” Bank of America payments and “an
explanation and detailed breakdown of all escrow payments” for
the entire history of the loan.
        Four days later, Nationstar responded with a copy of
Rakestraw’s updated transaction history reflecting the period
during which Nationstar serviced the loan through March 13, 2018
along with the transaction history for the loan from 2004-2006
when Countrywide was the servicer. In addition, Nationstar
informed Rakestraw that the Bank of America transaction history,
which Nationstar provided Rakestraw in its response to the first
QWR, and which Rakestraw had independently obtained from
Bank of America, was difficult to read and told her to contact Bank
of America directly if she wanted a different version. Nationstar
also explained that it could not attest to how funds were disbursed
from escrow under the loan’s prior servicers. And once again,
Nationstar gave Rakestraw the direct phone number and email
address of a representative to contact for further assistance, stating:
“[i]f you have any specific questions about the information I have
provided, please contact me directly.”

2 Rakestraw went on to send three additional QWR’s, which we discuss below.

But on March 16, 2018, before she sent her second QWR, Rakestraw informed
Nationstar that she had contacted Bank of America directly and received a
copy of the transaction history for the period before Nationstar took over the
servicing of her loan.
USCA11 Case: 21-12850        Date Filed: 03/04/2022     Page: 5 of 15




21-12850               Opinion of the Court                         5

       Rakestraw submitted a third request for information on May
4, 2018. Much like she did in the first two QWRs, Rakestraw
sought a complete transaction history for the life of the loan,
including “an explanation and breakdown of all charges and credits
applied . . . including an explanation of all the miscellaneous
charges, and a detailed comprehensive breakdown of the escrow”
dating back to the origination of the loan. Further, Rakestraw
again requested a certified copy of the original note and an affidavit
attesting to its authenticity. And, consistent with the past QWRs,
Rakestraw did not identify any errors in the servicing of her loan.
       Nationstar responded to this QWR six days later, sending
Rakestraw a copy of the note, an updated transaction history,
escrow history for the period during which Nationstar had serviced
the loan, a copy of the transaction history from 2004–2006, and a
copy of its response to Rakestraw’s second QWR (which sought
much of the same information). Nationstar also informed
Rakestraw that it could not provide the original copy of the note
until the loan was fully satisfied, reiterating that Nationstar could
not attest to how the funds were used by prior servicers, that the
Bank of America transaction history was difficult to read, and
suggesting she contact Bank of America directly for a better
version.     And, again, Nationstar gave Rakestraw contact
information to help her seek further assistance.
      Later that month, on May 29, 2018, Nationstar received yet
another QWR from Rakestraw, in which Rakestraw wrote
      I have asked multiple times over the last year for you
      to provide me detailed accounting information
      regarding my loan through the QWR process. To
      this date, you have still not provided me with the
USCA11 Case: 21-12850        Date Filed: 03/04/2022      Page: 6 of 15




6                       Opinion of the Court                 21-12850

       adequate information. Your last two responses were
       directing me to contact Bank of America, the
       previous servicer from over 4 years ago, because it is
       not readable or available in your system. It is
       astonishing that you send me a monthly bill when
       you haven’t validated or researched per my QWR’s
       [sic] any of these amounts you claim that I owe.
She also requested an “explanation and detailed breakdown” of all
charges and credits for the entire history of the loan, including all
escrow payments. Furthermore, Rakestraw demanded a “legible
and comprehensible breakdown of the account history” or, for the
first time in any of her four QWRs, a “code sheet to be able to
interpret” the account history. Once again, Rakestraw only sought
information and did not identify any errors on her account.

       Nationstar responded two days later providing, among
other things, account histories for the entire life of the loan, a code
sheet for Nationstar’s transaction history, contact information for
a Nationstar representative, and its response to her April QWR.
Nationstar reiterated that it could not provide a code sheet for Bank
of America or Countrywide’s transaction history. It noted “[b]ased
on the information provided by the previous servicer, the payment
history appears to be reported accurately[,]” however, it also told
Rakestraw that: “[i]f you have documentation that substantiates
that any of the information reported by [Nationstar] or the prior
servicer is incorrect, please provide the detailed information for
review.”

                      II.    Procedural Background
USCA11 Case: 21-12850       Date Filed: 03/04/2022     Page: 7 of 15




21-12850               Opinion of the Court                        7

       In June 2018, Rakestraw filed this purported class action
against Nationstar. In her amended class action complaint—
Rakestraw alleged that Nationstar violated RESPA by “refus[ing]
to provide [a] complete and comprehensible account history[] and
the explanation[] of charges and credits” which she requested in
four separate QWRs. Accordingly, she sought actual and statutory
damages in addition to attorney’s fees and costs.

        After some discovery, Nationstar filed a motion for
summary judgment in November 2020, along with its statement of
undisputed material facts. In its motion, Nationstar contended that
its responses to Rakestraw’s four requests for information
complied with RESPA and that, even if they did not, Rakestraw
failed to show that she was entitled to actual or statutory damages.
Although Rakestraw responded to Nationstar’s motion, she failed
to provide her own statement of undisputed facts as is required by
the local rules. See N.D. Ga. C. Rule 56.1(B). In December 2020,
she filed a motion seeking leave to amend her summary judgment
response to add a statement of undisputed facts or, alternatively, to
file a surreply.

        The magistrate judge issued an Order and Final Report and
Recommendation (“R&R”) in March 2021. The magistrate judge
first recommended denying Rakestraw’s motion for leave to
amend because she failed to offer any legitimate justification for
not filing a statement of undisputed facts, deeming as admitted the
facts alleged in Nationstar’s statement of undisputed facts as a
result. The magistrate judge recommended that the district court
grant summary judgment to Nationstar because Nationstar
“adequately responded” to Rakestraw’s QWRs under RESPA as a
USCA11 Case: 21-12850       Date Filed: 03/04/2022    Page: 8 of 15




8                      Opinion of the Court               21-12850

matter of law, and that Rakestraw failed to create a genuine issue
of fact or show damages—actual or statutory.

       Rakestraw objected to the R&R’s recommendation to grant
summary judgment but did not object to the recommendation to
deny her motion to amend her summary judgment response with
a statement of undisputed facts. The district court overruled
Rakestraw’s objections. The district court specifically found that
Nationstar’s responses complied with RESPA and that Nationstar
“performed a ‘reasonable search’ as required by RESPA” in
connection with Rakestraw’s request for information from Bank of
America. Concluding that Rakestraw failed to demonstrate a
material issue as to: (1) whether Nationstar’s responses complied
with RESPA; (2) whether Nationstar conducted a reasonable
search for records connected to a prior servicer; (3) whether
Rakestraw incurred actual damages; and (4) whether Nationstar’s
conduct entitled her to statutory damages, the district court
adopted the R&R and granted summary judgment to Nationstar.
Rakestraw timely appealed.

                            III.   Discussion

      On appeal, Rakestraw says that Nationstar’s handling of her
requests for information violated RESPA in two ways. First, she
claims that the account histories Nationstar provided her were
“incomprehensible” and thus did not provide her with the
information she requested per RESPA’s requirements. Second, she
says that Nationstar failed to perform a reasonable search for
information that she requested relating to a prior servicer and that
USCA11 Case: 21-12850             Date Filed: 03/04/2022         Page: 9 of 15




21-12850                   Opinion of the Court                                 9

Nationstar failed to give her proper notice that the information was
not available to it.
       Nationstar counters that it adequately responded to the
substance of Rakestraw’s QWRs and that it performed a reasonable
search and properly notified Rakestraw that it did not have some
of the requested information.
       We review the grant of summary judgment de novo,
“applying the same legal standards used by the district court.”
Yarbrough v. Decatur Housing Auth., 941 F.3d 1022, 1026 (11th
Cir. 2019). Summary judgment is appropriate “if the movant
shows that there is no genuine dispute as to any material fact and
the movant is entitled to judgment as a matter of law.” Fed. R. Civ.
P. 56 (a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
        Because this is an appeal from summary judgment, typically
we would view the facts in the light most favorable to the non-
moving party. See Hardigree v. Lofton, 992 F.3d 1216, 1223 (11th
Cir. 2021). But because Rakestraw failed to comply with N.D. Ga.
Local Rule 56.1 by not filing a statement of undisputed material
fact in response to Nationstar’s, we “disregard or ignore evidence
relied on by [Rakestraw]—but not cited in its response to
[Nationstar’s] statement of undisputed facts—that yields facts
contrary to those listed in [Nationstar’s] statement.” See Reese v.
Herbert, 527 F.3d 1253, 1268 (11th Cir. 2008). 3 Having considered


3 We have called compliance with Local Rule 56.1 “the only permissible way
for [the non-movant] to establish a genuine issue of material fact at that stage,”
see Reese, 527 F.3d at 1268, but that does not mean we automatically affirm
the grant of summary judgment to Nationstar. As the moving party,
Nationstar still bears the burden of showing the absence of any genuine issue
USCA11 Case: 21-12850           Date Filed: 03/04/2022         Page: 10 of 15




10                         Opinion of the Court                      21-12850

Nationstar’s statement of undisputed material facts against the
record as a whole, we treat the facts listed therein as admitted for
purposes of this appeal. See id.
       Despite the admitted facts, Nationstar, as the moving party,
“bears the initial responsibility” of demonstrating to the absence of
any genuine issue of fact. Celotex, 477 U.S. at 323. However,
Nationstar need not disprove Rakestraw’s claim—it need only
“show[]” an “absence of evidence to support [her] case.” See id. at
325. “Mere conclusions and unsupported factual allegations are
legally insufficient” to defeat a summary judgment motion. Bald
Mountain Park, Ltd. v. Oliver, 863 F.2d 1560, 1563 (11th Cir.1989).
       RESPA “is a consumer protection statute that imposes a
duty on servicers of mortgage loans to acknowledge and respond
to inquiries from borrowers,” such as the four requests for
information Rakestraw sent to Nationstar. See Bivens v. Bank of
Am., N.A., 868 F.3d 915, 918 (11th Cir. 2017). The statute requires
mortgage servicers to comply with the obligations set forth in 12
U.S.C. § 2605 and federal regulations promulgated to “carry out the
consumer protection purposes of” the statute. Id. § (k)(1)(E). It
also provides a private right of action to those harmed by a
servicer’s failure to comply with RESPA. Id. § 2605(f).
       RESPA requires that a servicer respond to a QWR by:
       . . . conducting an investigation, [and then]
       provid[ing] the borrower with a written explanation
       or clarification that includes . . .(i) information
       requested by the borrower or an explanation of why

of fact and that it is entitled to judgment as a matter of law. See Celotex, 477
U.S. at 23.
USCA11 Case: 21-12850            Date Filed: 03/04/2022         Page: 11 of 15




21-12850                   Opinion of the Court                               11

        the information requested is unavailable or cannot be
        obtained by the servicer; and (ii) the name and
        telephone number of an individual employed by, or
        the office or department of, the servicer who can
        provide assistance to the borrower.
Id. § 2605(e)(2)(C).
       In addition, 12 C.F.R. § 1024.36 provides that a servicer who
receives a QWR requesting information “with respect to the
borrower’s mortgage loan account” must either: (1) “[p]rovid[e]
the borrower with the requested information and contact
information, including a telephone number, for further assistance
in writing;” or (2)
        [c]onduct[] a reasonable search for the requested
        information and provid[e] the borrower with a
        written notification that states that the servicer has
        determined that the requested information is not
        available to the servicer, provides the basis for the
        servicer’s determination, and provides contact
        information, including a telephone number, for
        further assistance.
Id. § 1024.36(a),(d)(1)–(2). 4

4 Although this Court has not explained the contours of what constitutes an
adequate response to a request for information under RESPA, we have opined
that what constitutes an adequate response to a QWR asserting errors, see 12
C.F.R. § 1024.35(e), is one that actually responds to the borrower’s specific
inquiry. For example, in Renfroe v. Nationstar Mortg., LLC, we held that a
borrower plausibly alleged a RESPA violation when she claimed that her loan
servicer failed to respond to her request for an explanation of alleged errors in
her account statement. Instead, the servicer sent “boilerplate statements”
USCA11 Case: 21-12850         Date Filed: 03/04/2022       Page: 12 of 15




12                       Opinion of the Court                    21-12850

       To prevail on a RESPA claim, a plaintiff must show: (1) a
defendant’s failure to comply with a RESPA obligation; and, (2)
that she sustained actual damages as a result. Renfroe v. Nationstar
Mortg., LLC, 822 F.3d 1241, 1244 (11th Cir. 2016). Therefore,
Rakestraw bears the burden of showing that Nationstar’s actions
violated RESPA—i.e., that its responses to her QWRs were
inadequate and that it failed to conduct a reasonable search for the
Bank of America materials or provide sufficient notice that it did
not have the information. For the reasons we explain below, we
hold that Rakestraw failed to establish that Nationstar violated
RESPA and, accordingly, we affirm.5
     A. Nationstar’s Responses Were Adequate Under RESPA
       Here, the undisputed evidence shows that Nationstar’s
responses to Rakestraw’s four QWRs complied with the applicable
statutory and regulatory requirements. In response to a series of
repetitive QWRs, Nationstar provided Rakestraw with the
information she requested (with the exception of the unavailable
information discussed below)—including transaction histories


with no applicability to the borrower’s QWR, along with documents and
information she had not requested. See 822 F.3d 1241 at 1244–45 (11th Cir.
2016). By contrast, in Bates v. JPMorgan Chase Bank, NA, we held that a
servicer’s response complied with RESPA (despite the borrower’s “confusion”
with it) because the response explained why certain payments were returned
to the borrower and not applied to the loan—which was exactly what the
borrower inquired about in her QWR. See 768 F.3d 1126, 1129, 1134–35 (11th
Cir. 2014).
5Because Rakestraw has failed to show any dispute of fact as to whether
Nationstar violated RESPA, we do not reach the issue of actual or statutory
damages.
USCA11 Case: 21-12850      Date Filed: 03/04/2022     Page: 13 of 15




21-12850               Opinion of the Court                      13

covering the entire life of the loan. Moreover, all of Nationstar’s
responses provided the contact information of a person who could
assist Rakestraw in the future. In doing so, Nationstar complied
with RESPA’s response obligations. See 12 U.S.C. § 2605(e)(2)(C);
12 C.F.R. § 1024.36(a),(d)(1) (requiring servicers in receipt of a
request for information to “[p]rovid[e] the borrower with the
requested information and contact information, including a
telephone number, for further assistance in writing”).
       The core of Rakestraw’s argument that Nationstar’s
responses did not satisfy RESPA is that the transaction histories
Nationstar gave her are “incomprehensible.” We are unpersuaded
for several reasons. First, to the extent Rakestraw was struggling
to understand the account histories for the period during which
Nationstar serviced the loans, she kept that to herself until
submitting the fourth QWR, at which point she requested a
“legible and comprehensible breakdown of the account history or
a code sheet.” In response, Nationstar sent Rakestraw a code sheet
for Nationstar’s transaction history, thereby providing her with the
requested information.
       Second, Rakestraw points to nothing in the record
demonstrating that the transaction histories were actually
“incomprehensible.” By contrast, Nationstar points us to the
“misc. posting” entries on the Bank of America account histories
(something Rakestraw notes was specifically “incomprehensible”),
which are far from “incomprehensible” and show how the charges
were being applied to the loan. Borrower satisfaction is not the
standard by which we measure a servicer’s response to a request
for information, and Rakestraw’s confusion does not equate to a
USCA11 Case: 21-12850          Date Filed: 03/04/2022        Page: 14 of 15




14                        Opinion of the Court                    21-12850

RESPA violation.6 See Bates v. JPMorgan Chase Bank, NA, 768
F.3d 1126, 1135 (11th Cir. 2014) (holding that a servicer’s response
to a QWR, albeit one identifying an error and not merely
requesting information, complied with RESPA because it was
responsive to the inquiry even though the borrower “was confused
and/or unsatisfied” with the response).
     B. Nationstar Conducted a Reasonable Search and Gave
        Proper Written Notice to Rakestraw
      As discussed previously, RESPA requires a servicer to
inform the borrower in writing that it does not have the requested
information, the basis for that determination, and contact
information for a representative. See 12 U.S.C. § 2605(e)(2)(C); 12
C.F.R. § 1024.36(d)(1).
       In response to Rakestraw’s request for a more legible
version of the Bank of America transaction histories and a code
sheet for those histories, Nationstar told her, in writing, that it did
not have those documents and could not attest to how the prior
servicer treated payments on Rakestraw’s account. Like all of
Nationstar’s responses, this one provided contract information for
a person who could assist Rakestraw in the future. This is all
RESPA requires. See 12 U.S.C. § 2605 (e)(2)(C); 12 C.F.R. §
1024.36(a), (d)(2).
        In Rakestraw’s view, however, RESPA required Nationstar
to “investigate[] past its own file[s]” and notify her, not only that

6We pause to note that Nationstar included contact information for further
assistance in each of its responses, but Rakestraw never reached out for help
understanding the allegedly “incomprehensible” information Nationstar
provided. Instead, she continued to send Nationstar QWRs.
USCA11 Case: 21-12850      Date Filed: 03/04/2022     Page: 15 of 15




21-12850               Opinion of the Court                      15

the requested information was unavailable to it, but also that
“Nationstar could not obtain it and why it could not obtain it.” Yet
Rakestraw points to no authority—from the text of the statute, its
accompanying regulations, or cases from our Court—suggesting
that to conduct a “reasonable search” a loan servicer must search
beyond its own records and that the word “unavailable” really
means “unobtainable.” See 12 U.S.C. § 2605(e)(2)(C)(i). And as
discussed previously, RESPA places the burden on Rakestraw to
show that Nationstar did not conduct a reasonable search—not on
Nationstar to prove that its search was reasonable. Renfroe, 822
F.3d at 1244.
        Accordingly, Rakestraw has failed to show that Nationstar
conducted an unreasonable search or improperly notified her that
it did not have the requested information.
                              *     *      *
     The district court did not err when it granted summary
judgment in favor of Nationstar. Accordingly, we affirm.
AFFIRMED.